Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 26, 2018

                                      No. 04-18-00513-CR

                                         Anna GARZA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR10615
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Appellant’s counsel, Trisha Morales Padia, has filed a motion to withdraw as attorney for
appellant which complies with the requirements of Rule 6.5. See TEX. R. APP. P. 6.5. The
motion states that counsel represented appellant at trial and does not handle appeals, and requests
that a new attorney be appointed to represent appellant on appeal. The motion is GRANTED.

        A supplemental clerk’s record has been filed in this court containing an order appointing
new counsel to represent appellant on appeal. Accordingly, the appellant’s brief is due within
thirty (30) days from the date of this order.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court